UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4340


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL DALE BOWEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      William W. Wilkins, Senior
Circuit Judge, sitting by designation. (7:05-cr-01080-GRA-13)


Submitted:    January 14, 2009              Decided:   March 16, 2009


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicole E. Nicolette, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.     Leesa Washington, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael      Dale      Bowen      pled       guilty    to        conspiracy      to

possess     with    intent     to    distribute            fifty    grams       or    more     of

methamphetamine,         in   violation        of    21    U.S.C.       §§ 841(a)(1),         846

(2006),    and     was   sentenced        to   ninety-seven         months       in    prison.

Bowen now appeals.            His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the     district     court     erred      in        calculating         the    drug     amount

attributable to Bowen and whether Bowen should have received a

downward departure based on his substantial assistance to the

Government.         Counsel      concludes,          however,      that       there    are     no

meritorious issues for review.                     Bowen was advised of his right

to file a pro se brief but did not file such a brief.                                          We

affirm.

             Counsel      first     questions         whether      the    district       court

erred in attributing 930.5 grams of methamphetamine to Bowen.

We note that Bowen stipulated in his plea agreement that he was

responsible for at least 500 grams but less than 1.5 kilograms

of the drug.        Additionally, at his change of plea hearing, a

summary of his plea agreement, including this stipulation, was

read into the record, and Bowen informed the court that the

summary was accurate.               Further, Bowen did not object to the

probation       officer’s     statement        in    the    presentence         report       that

Bowen     was    responsible        for     930.5      grams       of    methamphetamine.

                                               2
Finally,       the    record      contains          no        evidence     that     Bowen       was

responsible for a lower amount of methamphetamine.                                 Accordingly,

we conclude that there was no error in the calculation of drug

amount attributable to Bowen.                 See United States v. Gilliam, 987

F.2d 1009, 1013 (4th Cir. 1993) (identifying methods by which

Government might meet its burden of establishing drug quantity).

               Bowen also argues that the district court erred when

it     did    not    grant      him    a     downward          departure       based     on     his

substantial assistance to the Government.                               A refusal to depart

is not reviewable on appeal unless the district court failed to

understand its authority to depart.                            United States v. Brewer,

520 F.3d 367, 371 (4th Cir. 2008).                        Here, there clearly was no

such    misunderstanding,             as    evidenced          by   the    district      court’s

granting a requested departure based on Bowen’s criminal history

category overstating the severity of his criminal record.                                       We

conclude that we lack authority to review the court’s refusal to

further depart based on Bowen’s claim of substantial assistance.

               We have examined the entire record in this case in

accordance         with   the   requirements             of    Anders,     and     we    find   no

meritorious issues for appeal.                      Accordingly, we affirm.                   This

court requires counsel inform her client, in writing, of his

right to petition the Supreme Court of the United States for

further      review.       If    the       client    requests           that   a   petition      be

filed,       but    counsel     believes       that       such      a    petition       would    be

                                               3
frivolous, counsel may move in this court for leave to withdraw

from representation.   Counsel’s motion must state that a copy of

the motion was served on the client.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  4